
	

115 S3416 IS: USPTO Funds for Efficient and Effective Services Act
U.S. Senate
2018-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3416
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2018
			Mr. Grassley (for himself, Mrs. Feinstein, Mr. Coons, and Mr. Hatch) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend the Leahy-Smith America Invents Act to extend the period during which the Under Secretary
			 of Commerce for Intellectual Property and Director of the United States
			 Patent and Trademark Office may set or adjust certain fees.
	
	
		1.Short title
 This Act may be cited as the USPTO Funds for Efficient and Effective Services Act or the USPTO FEES Act.
		2.Extension of sunset on fee-setting authority
 Section 10(i)(2) of the Leahy-Smith America Invents Act (35 U.S.C. 41 note) is amended by striking the 7-year period beginning on the date of the enactment of this Act and inserting the 8-year period beginning on the date of enactment of the USPTO FEES Act.  